Case 2:18-cv-01107-MSG Document 103-3 Filed 01/27/20 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

Rena Abram, etal :
Plaintiff, : CIVIL ACTION

vs.
NO: 18-cv-1107

City of Philadelphia, et al.;
Defendants.

 

CERTIFICATE OF SERVICE

1, Troy H. Wilson, Esquire, attorney for the Plaintiff do assert and submit that I served a
copy of the within Motion to For Extension of Time to the below parties by way of ¢-filing and
email on the below listed date:

Mark Maguire

City of Philadelphia Law Department
1515 Arch Street, 14" Floor
Philadelphia, PA 19107

Lisa Cauley, Esquire
Thomas Gregory, Esquire
O°’ Connor Kimball, LLP
Two Penn Center Plaza,
Suite | 100

1500 J.F.K. Boulevard
Philadelphia, PA 19102

Cassidy Neal, Esquire
Matis Baum O*Connor, P.C.
912 Fort Duquesne Blyd.

Pittsburgh, PA 15222 ther W) L,
HW.

—=Froy H. Wilson, Esquire

 

DATE: January 27, 2020
